By the Court.

The receipt of the goods by the consignee, without any objection made, is conclusive evidence of his being satisfied, that they are in the condition in which they were to be delivered. If the consignee discovers, from the outward appearance of the boxes or bales, that they have been opened, he ought either to refuse to receive them till the contents be examined, or inform the master of his suspicion, and require his attendance, or that of some of the persons in the ship, at the warehouse or other convenient place. But if he takes them away, out of the sight of the master, without saying any thing, and deposits them in such place where he and his agents only have access, he will be precluded, by his absolute and unqualified acceptance of the goods.
Judgment for Defendants.